Citation Nr: 0800561	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  06-34 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder, to include hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The veteran served on active duty from October 1959 to 
November 1963.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2005 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  

A videoconference hearing was held in November 2007 before 
the undersigned Veterans Law Judge, sitting in Washington, 
D.C.  A copy of the transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's service treatment records, to include an 
enlistment examination report, are negative for treatment or 
diagnosis of a heart disorder, until September 1963.  At that 
time, it was noted that he was referred for additional 
testing because a cardiac murmur had been revealed upon 
examination.  He was admitted to the sick list with a 
diagnosis of rheumatic heart disease.  The veteran noted that 
he had always had a heart murmur (since he was born), but he 
had never had symptoms or other untoward effects from such.  
The diagnosis was ultimately changed to congenital heart 
disease (atrial septal defect).  It was determined that this 
disability preexisted service.  Hypertension was not reported 
in these service records.  

At the November 2007 hearing, the veteran testified in 
support of his claim for service connection for heart disease 
and hypertension.  He pointed out that the presumption of 
soundness applied as he was never found to have any heart 
disease until he was being discharged from service.  He 
argued that his inservice treatment represented aggravation 
of any preexisting heart disorder.  He said that his 
hypertension was now controlled by medication.  

There is no VA examination of record to ascertain whether or 
not the veteran's heart condition was incurred in or 
aggravated by service.  Further, it has not been determined 
if he actually had a heart disorder in service, or whether 
those findings were a variant of normal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his heart disease and/or hypertension, on 
appeal at any time following separation 
from service.  Any records that are not 
currently included in the clams file 
should be obtained and added to the file.  
With any necessary authorization from the 
veteran, the RO/AMC should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran that 
are not currently of record.  All efforts 
to obtain these records must be 
documented in the claims file.  If any 
records cannot be obtained, it should be 
so stated, and the veteran is to be 
informed of any records that could not be 
obtained.  If pertinent records are 
received, the RO/AMC should ensure that 
VCAA examination and medical opinion 
requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

2.  Upon completion of the above, but 
whether or not additional records are 
received, the veteran should be afforded 
a VA examination, by an appropriate 
specialist, to ascertain the nature and 
etiology of any current heart 
disorder(s).  The examiner should review 
the contents of the claims file, and 
obtain relevant history from the veteran.  
All indicated tests and studies should be 
undertaken.  Following the examination, 
the examiner should express opinions on 
the following questions:(a) What is the 
diagnosis (are the diagnoses) of the 
veteran's current heart disorder(s)?; (b) 
Is any heart pathology noted in service 
congenital in nature, or could it be 
described as a variant of normal rather 
that a heart disability? (c) If any 
diagnosed heart disorder is shown to have 
preexisted service (e.g. heart murmur, 
atrial septal defect, or hypertension), 
was there (1) a pathological worsening of 
the preexisting condition during service 
or a superimposed disorder? and (2) if 
yes, was the increase in severity due to 
the "natural progress" of the disorder or 
was the increase beyond that which would 
be considered the "natural progress" of 
the disorder?; (d) For any heart 
pathology (including hypertension) 
diagnosed which is not shown to have 
preexisted service, opine whether it is 
at least as likely as not that any 
disorder had its onset in service or is 
related to any event or episode of 
service.  The examiner must provide a 
rationale for any opinion reached.  The 
claims folder should be made available to 
the examiner.

3.  After completion of the above, the RO 
should adjudicate the veteran's service 
connection claim for heart disease and 
hypertension to include on a direct, 
presumptive, and due to aggravation of a 
preexisting condition basis.  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC), which fully 
sets forth the controlling law and 
regulations pertinent to the issue on 
appeal, including 38 C.F.R. § 3.306 
(2007), and be afforded an opportunity to 
respond before the case is returned to 
the Board for further review.  An 
appropriate period of time should be 
allowed for response before the case is 
returned to the Board for further review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



